Citation Nr: 1711744	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  11-32 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a right knee disability, including chondromalacia.  


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from July 1974 to July 1977.  

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas - which, in pertinent part, denied service connection for chondromalacia of the right knee (after implicitly reopening the claim) and granted service connection for pseudofolliculitis barbae, assigning a noncompensable (i.e., 0 percent) rating retroactively effective from April 2010.  

In February 2013, the Veteran appeared at the RO and testified at a hearing before the undersigned Veterans Law Judge of the Board (Travel Board hearing); a transcript of the hearing has been associated with the claims file, so is of record.  

In a December 2014 decision, the Board in pertinent part agreed with the RO's implicit determination and concluded that new and material evidence had been received to reopen the claim of service connection for a right knee disability, including chondromalacia, but then proceeded to deny this claim on its underlying merits after a de novo review of the evidence.  The Board also denied an initial compensable rating for the pseudofolliculitis barbae.  The Veteran appealed that part of the December 2014 Board decision denying service connection for a right knee disability and an initial compensable rating for pseudofolliculitis barbae to the United States Court of Appeals for Veterans Claims (Court/CAVC).  

In a March 2016 Memorandum Decision, the Court vacated that part of the Board's decision on appeal, and remanded the case to the Board for readjudication consistent with its decision.  Of particular note, in its decision the Court stated that the Board needed to seek clarification of a VA examination or provide a new examination adequately considering the Veteran's use of a corticosteroid for treatment of his service-connected pseudofolliculitis barbae, in light of the Court's recent decision in Johnson v. McDonald, 27 Vet. App. 497 (2016).  In that case, the Court had reversed and remanded an April 2014 decision of the Board that had denied an increased rating for a skin condition under 38 C.F.R. § 4.118, Diagnostic Code 7806, on the basis that the Court found that systemic treatment of a skin disorder includes topical corticosteroids.  VA disagrees with the Court's decision in Johnson and since has appealed it to the United States Court of Appeals for the Federal Circuit (Federal Circuit Court).  Pursuant to that appeal, and to avoid burdens on the adjudication system, delays in the adjudication of other claims, and unnecessary expenditure of resources through remand or final adjudication of claims based on Court precedent that may be ultimately overturned on appeal, VA filed a motion with the Court to stay the precedential effect of its decision.  On October 6, 2016, the Court granted, in part, VA's motion to stay.  Johnson v. McDonald, No. 14-2778, 2016 WL 5846040 (Vet. App. Oct. 6, 2016).  As this appeal contains a claim of entitlement to an initial compensable rating for pseudofolliculitis barbae that is directly affected by the resolution of VA's appeal in Johnson, the Board will stay action on that matter in accordance with the Court's stay.  Once a final decision is reached on appeal in Johnson, the adjudication of the pseudofolliculitis barbae claim that has been stayed will be resumed.

Four additional claims are currently on appeal:  for service connection for arthritis of the lumbar spine; for service connection for patellofemoral spurring and arthritis of the left knee (including as secondary to the chondromalacia of the right knee and/or the service-connected residuals of a fracture of the 4th toe of the left foot with Morton's neuroma); for a rating higher than 10 percent for residuals of the fracture of the 4th toe of the left foot with Morton's neuroma; and for nonservice-connected pension.  These claims also arose from the August 2011 RO rating decision, and they were addressed by the Board in its December 2014 decision, but the Board remanded these claims to the RO via the Appeals Management Center (AMC) for further development.  The AMC, incidentally, is now called the Appeals Management Office (AMO).  In any event, at present, these other claims have not been re-certified to the Board for further appellate consideration, so this decision is limited to consideration of the claim of entitlement to service connection for the right knee disability, including chondromalacia.  Regrettably, rather than decide, the Board must REMAND this claim to the AOJ to comply with the Court's directives.

There is just one other point also worth mentioning preliminarily.  As previously noted by the Board in its December 2014 decision, a still additional claim of entitlement to service connection for a psychiatric disability was raised at the time of the Veteran's Board hearing in February 2013.  But since this claim has not been initially adjudicated by the RO or Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction to consider it and, therefore, is again referring it to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  


REMAND

In its March 2016 Memorandum Decision, the Court determined that the Board should readjudicate the Veteran's right knee claim in consideration of the statements of the Veteran's private physician, W. Rutledge, M.D., who indicated in May 2010 that he had treated the Veteran intermittently for complaints of bilateral knee pain in the mid-1980s and early 1990s.  (Dr. Rutledge also noted that the Veteran had injured his right knee in a motor vehicle accident during service in the 1970s, and opined that the knee problems were related to that injury.)  

The Court also indicated that, in its decision, the Board had relied on a November 2010 VA examination report that did not adequately describe the Veteran's medical history or his then current disability.  Specifically, the Court observed the examiner failed to discuss the significance of either the Veteran's strained knee ligament during service from playing basketball or his medial meniscus tear (for which he underwent arthroscopic repair in July 2010), and that the examiner did not furnish adequate rationale for his conclusion that the in-service motor vehicle accident was not severe enough to have resulted in the Veteran's current knee disability (the Court stated that the examiner's reasoning "lacks detail as to why the in-service right knee injuries did not contribute... to the [Veteran's] current chondromalacia."   

In light of the Court's findings, as articulated above, the Board believes it is necessary to have the Veteran undergo another VA examination to ensure that all the significant facts in this case are considered, that a clear diagnosis of all current right knee disability is provided, and that the opinion needed to assist in deciding this appeal reflects review of the Veteran's medical history and private physician statements (of which two additional statements by Dr. Rutledge were added to the file since the Court's decision, without the Veteran's waiver of initial consideration by the RO).  

Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Obtain and associate with the claims file updated (from November 2015) VA medical records pertaining to any evaluation and treatment of the Veteran's right knee disability.  

2.  Arrange for the Veteran to undergo a VA orthopedic examination for a medical opinion to assist in determining the nature and etiology of all right knee disability, including chondromalacia.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  The examiner is specifically requested to:

(a) identify/provide a diagnosis of all current right knee disability (that is, since the Veteran filed his claim in June 2010); and 


(b) as to each diagnosis, provide an opinion as to whether it is at least as likely as not (a 50 percent or higher probability) that the disability is related to (caused or aggravated by) an injury, disease, or event during the Veteran's period of service from July 1974 to July 1977, including the documented injuries therein (i.e., strained ligament in November 1974 and knee pain following a November 1975 motor vehicle accident).  

The examiner must set forth detailed reasons or explanation for the opinion with reference, as appropriate, to pertinent evidence, to specifically include the service treatment records (STRs); the statements of the Veteran to the effect that he has experienced right knee pain ever since his service (he is competent to describe symptom manifestations of his knee disability); and the statements of his private physician, W. Rutledge, M.D., in May 2010, March 2016, and October 2016, expressing agreement or disagreement with the physician's statements and explaining the reasoning for the agreement or disagreement. 

3.  Then readjudicate this claim for service connection for a right knee disability, including chondromalacia, in light of this and all other additional evidence.  If this claim continues to be denied, or is not granted to the Veteran's satisfaction, send him another Supplemental Statement of the Case (SSOC) and give him and his representative opportunity to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2016).

